DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims have not been amended.

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.
	The remarks on pgs 6-7 argue the following:
1. Loeblich
Loeblich (col 2, lines 47-49) teaches using alkali phosphate to assist in the granulation of the mixture of several species, including potassium sulfate with kieserite, a mono hydrated magnesium sulfate (col 2 lines 39-49). Loeblich further explains (col 4, lines 38-41) that without the use of phosphate, the formation of granules yields a product lacking the desired physical properties (col 4, lines 34-52).

As opposed to Loeblich, the present invention does not use a phosphate as a binder. In the present invention, Epson salt, which is the heptahydrate of magnesium sulfate, is used rather than kieserite, which is a monohydrate of magnesium sulfate, as a source of magnesium. Although Loeblich indicates that such a system will react too fast (col 4, line 40) in the absence of phosphate, as part of the present invention a quantitative formation of the mixed salt K2S04-2MgSC>4 by pelletizing a mixture of Epson salt and potassium sulfate without phosphate binder is obtained. Applicant acknowledges the Examiner's recognition that the present claims are "comprising" claims, and therefore may not necessarily preclude the use of a phosphate binder. The present application describes successful granulation or pelletization without the need for any phosphate binder. 

	This position is respectfully contended.
	Applicant argues that their composition does not include a phosphate binder, but these are not in the claim.  Moreover, this negative limitation may not be supported by the specification.  See MPEP section 2173.05(i).  
	Next, although the present invention uses Epsom salt, which is a heptahydrate of magnesium sulfate, the claims do not describe this feature, but instead only recite use of magnesium sulfate.
	As to the suggestion, Applicant is welcome to claim the specific form of magnesium sulfate: either Epsom salt or heptahydrate magnesium sulfate, in their claims.

Next, the bottom of pg. 7 to the top of pg. 8 states the following:

2. Obrestad

The Examiner identifies kieserite as the magnesium sulfate recited in the claims. Applicant respectfully disagrees. As those of skill in the art will appreciate, Obrestad's (col 2, lines 21-23) kieserite is a monohydrated magnesium sulfate, such that MgSCVEhO is the proper characterization for this compound. Magnesium sulfate exists naturally as either the monohydrate, i. e. kieserite, or as the heptahydrate, namely MgS(V7H20, also referred to as Epson salt. These two compounds are not the same, and have very different properties which are important when granulating or pelletizing with other species. These differences can 

In the present application, the Epson salt, i. e. the heptahydrate, is used rather than the monohydrate along with potassium sulfate to obtain a desired mixed salt, K2S04-2MgS04. By simple application of light pressure on the mixture of these two crystalline salts, and without binders such as phosphate, a reaction takes place and since the resulting mixed salt, K2S04-2MgSC>4, langbeinite, does not form a hydrate (see attached Treatise on Inorganic Chemistry), this initial dry mixture turns wet from the liberation of the water of hydration of the Epson salt, as described by the following reaction.

2MgS04 7H20 + K2SO4 -> K2SO4 2MgS04 + 14H20

The teachings of Loeblich or the combination of Loeblich and Obrestad do not anticipate or describe such a process. If the Examiner would suggest a claim amendment that would explicitly recite such a reaction within the independent claim. Applicant would consider such a proposed Examiner's Amendment, although such is not believed necessary, based on the further comments below.

In the case of Obrestad, the only mention of mixed sulfate of potassium and magnesium (col 2, lines 42-48) relates to the use of langbeinite as a starting material. The present application relates to the production of langbeinite: K2S04-2MgSC>4. There is no teaching of significance in Obrestad relative to the production of this mixed salt.

	This position is respectfully contended.    The claims call for a magnesium sulfate.  Obrestad describes a compound that contains magnesium sulfate, kieserite.  Applicant argues that kieserite is a monohydrate and not a heptahydrate.  However the heptahydrate-form of magnesium sulfate is not claimed here.  In fact, since the term magnesium sulfate is claimed, but includes the hydrated form: heptahydrate, it would presumably include the other hydrated forms, such as the monohydrated form.  Applicant is invited to amend this feature of the claim for further clarity.
	As to the Obrestad reference, the remarks argue the use of the langbeinite material.  However Obrestad was employed as an evidentiary reference, to show that kieserite is made up of magnesium sulfate.  The rest of the reference was not relied upon.
	Next, the remarks argue on the bottom of pg. 8-pg. 9 the following:

3. Lalancette

The Mannheim method for making potassium sulfate with potassium chloride and sulfuric acid operates at 600°C with the generation of extremely corrosive conditions: evolution of HCI, some decomposition of sulfate and high energy consumption.

The inventors in the present application previously developed a process for potassium sulfate production under much milder conditions relying upon the reaction of magnesium sulfate with potassium chloride (US2012/0321547A1). In order to avoid the recycling of magnesium chloride to magnesium sulfate as required in this previous approach, and while still avoiding the extreme conditions of the Mannheim method, they have further developed an approach to the mixed sulfate of potassium and magnesium where the same lot of sulfuric acid will lead to both sulfates, starting with the formation of potassium bisulfate by the action of sulfuric acid on potassium chloride. This reaction is performed at about 120°C and leads to KHS04 and HCI.

In the present application, by disproportionation of this potassium bisulfate, half of the sulfuric acid is liberated and becomes available for the sulfatation of a source of magnesium, the other half appearing as potassium sulfate: K2SO4. Combined with the novel method of formation of the mixed salt, langbeinite, this articulation of various steps to obtain both sulfates is not related to any teachings from any of Obrestad, Loeblich or Lalancette, alone or in combination.

This is respectfully contended.
	Applicant argues that the Lalancette method is operated at a higher temperature and that their process operates at milder conditions.  However, the present claims are open to operating at any temperature and the addition of a temperature range is not a feature found in the claim limitations.  
	As to Lalancette’s use of the Manheim method and operating it at 600 degrees C, the process of Lalancette operates at a much lower 60 degrees C (see Fig. 1 for example).  However, in either situation (high temperature or lower temperature) potassium sulfate is a product made and therefore meets the claimed feature.

	Next, the remarks agued on pgs. 9-10 argue the following:
4. Taylor

The Examiner cited Taylor as a clear case of sulfatation of an olivine with a sulfuric acid at 23-24% concentration, concluding it renders the reaction in the present application obvious. Applicant respectfully submits that equating the reaction of calcined serpentinic tailings and sulfuric acid of the present application to the acid treatment of olivine as described by Taylor is improper as it overlooks important issues. First, serpentinic tailings are not olivine due to their asbestosic and crystallographic properties. This important difference is actually established by the citation of Scheel made by the Examiner. Secondly, the reaction mixture is maintained at about 85°C solely by the heat of reaction (col 3 lines 63-64), this with less than a stoichiometric amount of acid leading to incomplete use of the starting olivine (col 5, lines 73-75). Finally, the resulting product (col 4 lines 30-45) when using olivine has a very low magnesium content of 1.62% Mg or 2.68% (if calculated as the oxide (MgO)). This low Mg content removes much of the interest of this material as a potassium/magnesium fertilizer.

To understand the importance of this last comment, some explanation is needed about fertilizing. Formulations of fertilizers are made depending on the nature of the soil and planned crop being grown. Mixtures of appropriate sources of agronomic elements: N, P, K, Mg, and S are blended in desired ratios for the crop. In the present application, a KMgS fertilizer is produced and the KMgS elements must be present in significant fractions without diluents such as silica, which has no agronomic value. In the case of the magnesium element in the mixed salt, a pure magnesium sulfate is required, as provided in the method of the present application.

With the teachings of Taylor, the very low magnesium content of the resulting product would not be of interest as a Me fertilizing agent. Even if Taylor indicates an acceptable reactivity is achieved with a diluted acid, the end product resulting from such process would not reach a proper level of purity for blending a fertilizer high in Mg.

	This is respectfully contended.  The reason for employing Taylor is to describe the concentration of recycled dilute sulfuric acid.  
	Applicant contends the statement in the office action that Olivine can be considered to have the same composition as calcined serpentinic silicate.
	Although it is recognized that the compounds are not exactly the same, the use of a magnesium silicate-source, such as Olivine or calcined serpentinic silicate in Taylor is analogized in the action.  The reasoning that they cannot be equated in the remarks include that “serpentinic tailings are not olivine due to their asbestoic and crystallographic properties”, but the claim does not describe the serpentin being in a tailing.  Second, the calcined serpentinic silicate is processed and therefore not necessarily in the crystallographic state.  The rest of the remarks argue the features of the process, but this is not relied upon in the Taylor reference, which is used solely to establish the desired sulfuric acid concentration used when combining it with a magnesium sulfate-source in the manufacture of fertilizer.
	The last of the remarks describe the particulates of the product formed, but the distinction made from the prior art is not claimed.

	Next, the reference argues on pg. 10, the following:
5. Scheele
Scheele relates to the digestion of organic waste mixed with ground olivine and sulfuric acid to generate a plant food. From the procedure described by Scheel, the sulfuric acid/olivine paste is not allowed to stand for more than half an hour before being mixed with the organic waste (col 3 lines 33-37). The formation of magnesium sulfate is mentioned in this process, as Epson salt, as beneficial for the degradation of the organic waste (col 4 lines 1-5).

The teachings of Scheele do not point to a process for isolating magnesium sulfate of appropriate purity in order to produce langbeinite. Said sulfate in Scheele's composition is rather consumed by the degradation of the organic phase according to Scheele.

While the calcining of serpentine may be hinted at as a possibility, there is no description of how this would accomplished. In addition, the removal of toxic asbestos from the serpentine, a situation of general occurrence, is not addressed.

This is respectfully contended.
	The section cited in the remarks, col. 3, lines 33-37 is explaining that it is preferred to not allow this mixture to stand before mixing it with waste because this way, one can take advantage of the exothermic reaction and heat generated from this reaction.  This portion does not state that the sulfuric acid/olivine mixture cannot stand for more than half an hr before mixing with waste alone, but that it is preferred to use the exothermic heat generated from this combination. 
	The rest of the argument is to the production of langbeinite, but this portion of the reference is found in Obrestad, which is an evidenciary reference and the langbeinite in this reference was not relied upon in the office action.

Next, the remarks on pg. 10-12 argue the following:

6. Kieffer
Kieffer describes the use of cavitation (ultrasonic) in order to achieve mixing of phases in manufacturing emulsions, particularly cosmetic emulsions, or cleaning compositions that are in the form of emulsions (Abstract; para. 2-3). Such reference has no relation at all to the manufacture of solid fertilizer products, and is clearly non-analogous art. Reliance on non-analogous art in an obviousness rejection is inappropriate, as one of ordinary skill in the art would never look to such a reference, when seeking to improve methods for manufacture of fertilizer products (see MPEP 2141.01(a)).

"A reference qualifies as prior art for an obviousness determination under § 103 only when it is analogous to the claimed invention." In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011). '"Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.'" Id. (quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).

The field of endeavor of the claimed invention is fertilizer compositions and methods for their manufacture. Kieffer is clearly not in "the same field of endeavor" as the claimed invention because, as a threshold matter, it has nothing to do with fertilizer compositions. Instead, Kieffer discloses methods for better mixing various phases to prepare emulsions, such emulsions used in cosmetics or in cleaning compositions (see paras. 2-3). Accordingly, Kieffer fails the first test for analogous art.

The reason for the second test under In re Klein is to allow use of prior art in formulating an obviousness rejection that "must logically have commended itself to an inventor's attention in considering his problem" (MPEP 2141.01(a) citing to In re Icon Health and Fitness, Inc. (496 F.3rd 1374, 1379-80 (Fed. Cir. 2007)). Kieffer is concerned with the problem of how to better mix multi-phase liquid emulsions, such as cosmetics and cleaning compositions including low levels of dissolved salts and surfactants (para. 2). In contrast, the present invention is directed to methods for manufacturing granular or pelletized fertilizer compositions. It is hard to see how such art must logically have commended itself to the inventor in considering the problems associated with manufacturing granular or pelletized double sulfate fertilizing salts. Thus, it is respectfully submitted that Kieffer is not reasonably pertinent to the particular problem with which Applicant is involved, and therefore fails to qualify under the second standard articulated by the Federal Circuit in In re Klein. Thus, according to In re Klein, Kieffer is therefore not even citable as prior art against the claimed invention under 35 U.S.C. § 103. Because Kieffer is not citable as prior art to the claimed invention under 35 U.S.C. § 103, the Rejection fails to state a prima facie case of obviousness relative to any of the claims since all rejections erroneously rely on the non-analogous reference of Kieffer. It is for at least this reason that it is believed that no clarifying Examiner's Amendments to the claims are needed, although Applicant would certainly consider such, if it were to lead to quick allowance and more compact prosecution of the present application.

This is respectfully not agreed.
	Kieffer describes a means of blending magnesium silicates and magnesium sulfate-containing compounds.  The interpretation that Kieffer is non-analogous art is respectfully contended to be read too narrowly in the above argument.  In fact, Kieffer is concerned with blending salts, that include magnesium silicates and magnesium sulfates.  The other references: Loeblich, Lalancette, Taylor are also concerned with blending a magnesium silicate/magnesium sulfate material as well.
	Kieffer describes a specific means for mixing and blending those salts, namely use of a cavitation device.
	According to the test described on pg. 11, classifying the field of endeavor to just fertilizers is not the field considered in the combination.  More broadly speaking, adding the Kieffer reference here considered the field of endeavor to be mixing of magnesium silicates/magnesium sulfates.
	As mentioned earlier, the Kieffer reference is reasonably pertinent to the field because all the references cited (above) are concerned with such blending and Kieffer describes a means that improves upon this process step.

	Next, the remarks argue the following on page 12:
7. Zuniga
Zuniga is relied on only relative to some of the dependent claims, as teaching potassium-magnesium molar ratio of 1.0. Similar to Kieffer, it is respectfully submitted that Zuniga is not reasonably pertinent to the field and problem with which Applicant is concerned, as Zuniga relates to an alternative table salt for use as a food seasoning, that would be lower in sodium than traditional NaCI (see Abstract; col 1 lines 13-17; col 2 lines 17-20, lines 40-42; and lines 47-49). The alternative table salt described in Zuniga still includes very high fractions of NaCI, which of course is toxic to plants, making it wholly inappropriate for use as a fertilizer. No one or ordinary skill in the art would look to Zuniga for answers in how to formulate a fertilizer composition.

This is respectfully not agreed.
	Claim 18, which Zuniga was applied, describes a desirable ratio of magnesium sulfate to potassium sulfate when milling a double mineral.  This is analogous to the Loeblich reference because both reference are within the same field as milling minerals containing magnesium sulfate and potassium sulfate.

	Finally, the remarks argue the following on pg. 12-13.

8. Ishihara
Ishihara is also relied on only relative to some of the dependent claims, as allegedly teaching the recited pressure of 20-25 psi. As recited in the claims, it is important to recognize that this pressure condition is an integral part of the reaction of anhydrous magnesium silicate with the dilute sulfuric acid under cavitation. It will be further readily apparent that this reaction is carried out under pressurized conditions, e.g., within a pressurized container. The Office Action concedes that neither Ishihara nor any of the references teach any similar reaction under true pressurized conditions, but merely states that ambient pressure is 14.7 psi, and that this is "substantially close" to the claimed pressure. Applicant respectfully disagrees. As a first matter, it will be readily apparent to one skilled in the art that the 20-25 psi value noted in the dependent claims is a gauge pressure - such that the comparison is that between unpressurized conditions (i.e., atmospheric pressure is 0 psig), while the presently claimed cavitation reaction process is carried out under pressurized conditions, at 20-25 psig. Such a difference is not merely a difference in degree (e.g., 14.7 psi vs. 20 psi), but a difference in kind (unpressurized vs pressurized). As such, it is respectfully submitted that the dependent claims reciting pressurized conditions are allowable for this additional reason.

	These comments are persuasive and therefore this claim is allowable if rewritten into independent form.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeblich (US Pat.: 4848675) and evidenced by Obrestad (US Pat.: 6171358) and further in view of Lalancette (US Pub.: 2012/0321547) and in view of Taylor (US Pat.: 3446612) and in view of Scheel (US Pat.: 3758287) and further in view of Kieffer (US Pub.: 2009/0262597).
Loeblich describes a means of making a fertilizer (title).  The process involves granulating kiesterite/kieserite-potassium sulfate formed by milling to dust fines (abstract).  The mixture can also include kieserite and potassium salts of potassium sulfate (col. 2, lines 47-49, col. 4, lines 38-41).  
Although Loeblich does not teach formation of a double salt of potassium and magnesium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used with the same compounds in the same way would produce the same results.
As to the composition of the kiesterite, Loeblich does not teach what this material is composed of.
Obrestad teaches that kieserite is made up of magnesium sulfate (col. 2, lines 21-23).  Therefore, the kiesterite of Loeblich contains MgSO4.
Loeblich and evidence of Obrestad describes combining a dry double sulfate of potassium and magnesium, but the references do not teach how the potassium sulfate is made.
Lalancette describes a method for making potassium sulfate (title).  The reference explains that the combination of KCl and H2SO4 results in K2SO4 and HCl (para. 29) known for use in fertilizers (para. 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture potassium sulfate in the Loeblich and evidence of Obrestad by reaction KCl and H2SO4 together because this method is known to produce potassium sulfate for use in fertilizers.
	As to employing dilute sulfuric acid of a concentration of from 20-30 w/w “from said reaction” (since this is leftover sulfuric acid from the initial reaction), Taylor describes a method of making fertilizer (title). The process entails combining olivine with sulfuric acid and water (see Fig. 1, phase one).  Olivine can be considered to have the same composition as calcined serpentinic silicate.  Olivine is combined with a high concentration sulfuric acid and water (see example in col. 3, lines 44-48, 93% H2SO4).  Taylor explains that although sulfuric acid is added in a concentration of 93% (col. 5, lines 55-56) after addition of water, the actual concentration of the acid in the solution is about 23.3% (col. 5, line 61).  Furthermore, Taylor explains that in practice, acid concentrations of about 23-24% have proved to produce the best results (col. 5, lines 61-63).  Taylor then explains that high concentrations can cause the product to foam, turn plastic and expands (col. 5, lines 64-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a sulfuric acid concentration of 23-24% when reacting H2SO4 with olivine (calcined serpentinic silicate source), as taught by Taylor for use with fertilizer manufacture of Loeblich, Obrestad and Lalancette because H2SO4 in this concentration is more effective than higher H2SO4 concentration for the manufacture of fertilizer products. 
	As to the process of making magnesium sulfate using sulfuric acid, Scheel describes a means of converting organic waste into plant food (abstract, lines 1-2, or fertilizer) by mixing sulfuric acid with a source of olivine (abstract).  After combining these, the product is dried in a dryer (col. 3, lines 73-75).  The product formed is magnesium sulfate or Epsom salts (col. 4, lines 1-2).  This product can be mixed with other compounds (see Fig. 1) to produce plant food (abstract).  
As to using calcined serpentinic silicate as the source of MgO, Scheel explains that as an alternative to olivine, other sources of magnesium oxide such as serpentine can be used (col. 3, line 11) but that calcination may be required (col. 3, lines 17-18).
Since Loeblich describes use of a magnesium sulfate source in their fertilizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture magnesium sulfate by adding sulfate to a magnesium silicate-source, such as olivine or calcinated serpentine, as taught by Scheel for use in the process of making fertilizer in Loeblich, Obrestad, Lalancette and Taylor because this is a known means for the manufacture of magnesium sulfate for use in fertilizers.
As to the cavitation, Kieffer describes an ultrasonic mixing system having a treatment chamber (abstract).  The chamber can be used in a variety of salt-blending systems, to include magnesium silicates and magnesium sulfate (para. 107).  The system includes a mixing system that provides ultrasonic energy to enhance the mixing of two or more compounds to enhance cavitation mechanisms to increase the probability to blend the phases (para. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ cavitation-assistance in the processing of magnesium sulfate production, as taught by Kieffer for use with the process of employing magnesium sulfate in Loeblich and evidence of Obrestad, Lalancette, Taylor and Scheel because cavitation increases the probability to blend different phases, particularly for use in salt-blended systems such as those involving magnesium silicates and magnesium sulfate.

As to Claim 19, Taylor teaches that the magnesium source (olivine) and sulfuric acid are cold mixed (see col. 3, lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the magnesium source (olivine) and sulfuric acid at ambient temperature, as taught by Taylor for use with the processes of Loeblich and evidence of Obrestad, Lalancette because these reactants are known to be combined at this temperature to effectively form the desired fertilizer product. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as applied to claim 3 above, and further in view of Worthington (US Pat.: 4588573) and further in view of Dugal (US Pub.: 2007/0265466).
Worthington describes a method of producing potassium sulfate using sulfuric acid and potassium chloride, by reacting the two (title and abstract).  Worthington teaches that potassium bisulfate is formed as a by-product of this system (col. 5, lines 53-55).  More specifically, Worthington explains that the potassium sulfate salt is dissolved in an aqueous solution and sequentially decomposed to produce potassium sulfate and a mother liquor rich in sulfuric acid (abstract).
As part of the potassium bisulfate-containing product (col. 5, lines 66-67), Worthington teaches that the reaction mixture is washed with water and methanol (col. 6, lines 7-8) to produce a potassium sulfate-containing solution (example 1).  
Although Worthington does not teach that sulfuric acid is produced, but just sulfate (see examples 1 and 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same reactants, combined the same way to produce the same compounds would produce the same by-products. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to concentrate and recycle the sulfuric acid-containing liquor of Worthington for use in the process of making fertilizer in Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer because it is known to reuse spent sulfuric acid after it has been processed.
Worthington teaches that the sulfuric acid found in the mother liquid is concentrated and recycled (abstract), but does not teach that this includes distilling the acid.
Dugal teaches that in order to be reused, sulfuric acid must be separated from the reaction slurry and concentrated by distillation (para. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to concentrate sulfuric acid for re-use during the manufacture of potassium sulfate, as taught by Worthington by distillation, as taught by Dugal for use with produced potassium sulfate for use in Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer because distillation is a known means to concentrate sulfuric acid for re-use when making potassium sulfate.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as applied to claim 3 above, and further in view of Sardisco (US Pat.: 4045543).
Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer do not teach that the potassium sulfate used is made from potassium chlorine salt is in the form of potash.
Sardisco describes a means for producing potassium sulfate (title) and explains that this may be performed by reacting KCl with sulfuric acid (abstract), the KCl can be potash (col. 2, lines 30-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ potash as a supply of KCl, as taught by Sardisco for use with the process for making potassium sulfate in Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer from potash because potash is a known supply of KCl for use in the manufacture of potassium sulfate. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as applied to claim 3 above, and further in view of Ishihara (JP 54153162).
	Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer disclose that the magnesium source is reacted with sulfuric acid.
As to producing magnesium sulfate by calcining serpentine silicate, Scheel explains that the magnesium oxide source can be serpentine that is calcinated (col. 3, lines 11, 17-18).
	Since Scheel explains that serpentine is a useable alternative to olivine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ calcined serpentine as the magnesium source because Scheel explains it is a known alternative.
	The references teach all the other features (see rejection above) except for the temperature range and the pressure claimed.
As to the temperature, Ishihara describes a fertilizer made with magnesium made by processing serpentine powder reacted with sulfuric acid (title).  The reaction mixture is performed at a temperature of more than 40 degrees C (abstract).  The temperature range overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the magnesium sulfate formation reaction at a temperature of more than 40 degrees C, as taught by Ishihara for use with the magnesium sulfate processing of Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer because this temperature range is known to be effective for the formation of this product.
As to the pressure feature, the references do not specifically describe a specific pressure.  However, since ambient pressure is 14.7 psi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this pressure is substantially close to the claimed pressure.
It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as applied to claim 3 above, and further in view of Ishihara (JP 54153162) and in view of Chen (CN 103395796).
Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer teaches all the features of Claim 20 except the temperature features (see rejection above).
As to the temperature feature, Ishihara describes a fertilizer made with magnesium made by processing serpentine powder reacted with sulfuric acid (title).  The reaction mixture is performed at a temperature of more than 40 degrees C (abstract).  The temperature range overlaps the claimed range.
As to the additional features of Claim 20, Taylor teaches that the magnesium source (olivine) and sulfuric acid are cold mixed (see col. 3, lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the magnesium source (olivine) and sulfuric acid at ambient temperature, as taught by Taylor for use with the processes of Loeblich and evidence of Obrestad, Lalancette because these reactants are known to be combined at this temperature to effectively form the desired fertilizer product. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as applied to claim 3 above, and further in view of Dietrich (US Pub.: 2016/0046534).
Loeblich describes a means to granulate kiesterite/kieserite-potassium sulfate formed by milling to dust fines (abstract).  The mixture can also include kieserite and potassium salts of potassium sulfate (col. 2, lines 47-49, col. 4, lines 38-41).  This process is described in the background of Loehblich as useable in fertilization production (see col. 1, lines 15-20).
Although Loeblich does not teach formation of a double salt of potassium and magnesium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used with the same compounds in the same way would produce the same results.
As to the composition of the kiesterite, Loeblich does not teach what this material is composed of.
Obrestad teaches that kieserite is made up of magnesium sulfate (col. 2, lines 21-23).  
Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer describes use of magnesium sulfate, but not the other features of Claim 16.
Dietrich describes a magnesium-salt compound useable in a fertilizer (abstract).  In the background, Dietrich explains that many different magnesium-salt precursors are known in the art (see background).  The author here explains that after formation of the magnesium-based fertilizer additive, analysis of the fertilizer shows that magnesium sulfate hexahydrate was present (para. 16, 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hexahydrate-form of magnesium sulfate in the fertilizer of Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as taught by Dietrich because magnesium sulfate hexahydrate is known to be effective for use in fertilizing materials. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as applied to claim 3 above, and further in view of Dietrich (US Pub.: 2016/0046534).
Loeblich describes a means to granulate kiesterite/kieserite-potassium sulfate formed by milling to dust fines (abstract).  The mixture can also include kieserite and potassium salts of potassium sulfate (col. 2, lines 47-49, col. 4, lines 38-41).  This process is described in the background of Loehblich as useable in fertilization production (see col. 1, lines 15-20).
Although Loeblich does not teach formation of a double salt of potassium and magnesium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used with the same compounds in the same way would produce the same results.
As to the composition of the kiesterite, Loeblich does not teach what this material is composed of.
Obrestad teaches that kieserite is made up of magnesium sulfate (col. 2, lines 21-23).  
Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer describes use of magnesium sulfate, but not the other features of Claim 17.
Dietrich describes a magnesium-salt compound useable in a fertilizer (abstract).  In the background, Dietrich explains that many different magnesium-salt precursors are known in the art (see background).  The author here explains that after formation of the magnesium-based fertilizer additive, analysis of the fertilizer shows that magnesium sulfate hexahydrate was present (para. 16, 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hexahydrate-form of magnesium sulfate in the fertilizer of Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as taught by Dietrich because magnesium sulfate hexahydrate is known to be effective for use in fertilizing materials. 
The references do not teach use of magnesium sulfate hexahydrate or that the mixture is first partially dehydrated and also dried.
Dietrich describes a magnesium-salt compound useable in a fertilizer (abstract).  In the background, Dietrich explains that many different magnesium-salt precursors are known in the art (see background).  The author here explains that after formation of the magnesium-based fertilizer additive, analysis of the fertilizer shows that magnesium sulfate hexahydrate was present (para. 16, 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hexahydrate-form of magnesium sulfate in the fertilizer of Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as taught by Dietrich because magnesium sulfate hexahydrate is known to be effective for use in fertilizing materials. 
As to the two drying features, Loeblich describes a method of granulating kiesterite-containing materials for use in fertilizers (abstract).  The process involves adjusting the moisture level prior to rolling (col. 2, lines 34-35), followed by drying the granules (col. 2, lines 35-36), followed by sorting the dried granules from the grains that are not sufficiently dried (col. 2, lines 37-38).  These undried grains are then returned back into the process for further processing, to include further drying (see example 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry the magnesium sulfate and potassium sulfate-containing fertilizer additive once and then re-dry the portions that are not sufficiently dried (or that were partially dehydrated), as taught Loeblich for use with the fertilizing additive of Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer because maintaining the moisture level of the fertilizer material is known to facilitate its use for the same purpose.  
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer as applied to claim 3 above, and further in view of Zuniga (US Pat.: 7820225).
Zuniga describes a means for milling schoenite mineral (see Fig. 2).  Zuniga explains that schoenite is a double salt with the composition: MgSO4-K2SO4 (col. 2, lines 42-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ratio of magnesium sulfate salts and potassium sulfate salts in schoenite is 1:1 in Loeblich and evidence of Obrestad, Lalancette, Taylor, Scheel and Kieffer because Zuniga shows that these two salts are in a molar ratio of this range.  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 16, 2021